DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 9 and 15: 
The Specification discloses the following concerning an “a first transaction tag:”
first transaction tag will be created to tag transactions that will occur within a future time window.“
“In response to the first tagging notice, the disclosed system creates the first 
transaction tag associated with the pre-determined time window. Then, the system receives a first transaction from a user at a second time point that is later than the first time point. The first transaction is associated with a first timestamp, a first user account of the user (e.g., credit card account, checking account), and a first transaction category (e.g., travel, food).”
p. 4 lines 22-25-- “Next, the system compares the first timestamp of the first transaction to the pre-determined time window specified in the first tagging notice. If the first timestamp of the first transaction falls within the pre-determined time window, the disclosed system associates the first transaction with the first transaction tag.”
p. 5 lines 2-3-- “the system also associates the transactions with the first transaction tag, regardless of their associated user accounts and transaction categories.”
The Specification fails to describe the claimed limitations of “create a first transaction tag that is associated with an event a user is attending,” “determine the first transaction category is associated with the event,” determining that the first transaction category is associated with the event,” determine the second transaction category is 
Furthermore, the only reference to an “event” in the  Specification is on page 10 lines 2-7:  “Transactions 103 of recurring charges do not reflect an event that specifically occurs during the pre-determined time window.  For example, during a trip to Europe, a user 110 may pay a monthly bill of a cable service.  The cable service has nothing to do with the trip to Europe and is not incurred by an expense for the trip.  Therefore, tagging a payment for the cable service with a transaction tag 102 for the trip is unnecessary.”
The remaining claims are rejected due to the dependency to claims 1, 9 and 15.


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	6.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Merz et al. (U.S. Pub. No. 2017/0031963) in view of Narasimhan et al. (U.S. Pub. No. 2018/0005285) in view of Mearian (“Cleaning Out the Attic”).
Regarding claims 1, 9 and 15: 
As best understood in view of the 35 USC 112 (a) rejection above, 
Merz teaches:
a logic, the logic, when executed by one or more processors, instructing the one or more processors (Merz ¶¶ [0046] and [0077]: Merz discloses instructions (i.e., logic) executed by processors.);
a tag creation engine comprising a memory and a hardware processor (Merz ¶ [0087]: Tag tracking computing device 112.);
receive, at a first time point, a first tagging notice, the first tagging notice comprising a notification to create a first transaction tag that is associated with an event the user is attending and a pre-determined time window associated with the first transaction tag, wherein the pre-determined time window is later than the first time point (“a method and system for tagging payment card transactions using tag information submitted by the party requesting the tag…” ¶[0003] [tagging notice]; “tag requesting party…The content of this tag may include customer information provided by the requesting party.”-¶¶[0023]; [0026]; [0029]; “Processor 305 is operatively coupled to a communication interface 315 such that server system 301 is capable of communicating with a remote device such as a user system or another server system 301. For example, communication interface 315 may receive requests (e.g., requests to display merchant analytics and/or provide an interactive user interface) from a client system 114 via the Internet, as illustrated in FIG. 2.”-¶ [0073]);  
 Merz further discloses receiving tagging data, which may comprise a date range (i.e., a pre-determined time window) for which the tag is to be applied to transactions, from a party. The tagging data includes account data, which provides information needed to identify transactions to be tagged in the future; therefore, Merz discloses a predetermined date range which is later than the time point in which the tagging data is received. The examiner interprets Merz’ tagging data as a first transaction tag, and received tagging data as a notification to create a transaction tag--¶¶ [0013], [0025], and [0033]:, tag is associated with an event such as sporting events or voting events-see [0089] and [0084-0088]); 
in response to the first tagging notice, create the first transaction tag, the first transaction tag being associated with the pre-determined time window (Merz ¶¶ [0025] and [0033]: Merz discloses receiving tagging data for tagging ;
a tagging engine comprising a memory and a hardware processor (Merz ¶ [0087]: The examiner interprets Merz’ tag tracking computing device 112 as a system that also serves as a tagine engine.);
receive, at a second time point, a first transaction associated with the user, the first transaction being associated with a first timestamp, a first user account of the user, and a first transaction category, wherein the second time point is later than the first time point;   
compare the first timestamp of the first transaction to the pre-determined time window identified in the first tagging notice--- (Merz ¶¶ [0025], [0033], and [0040]: Merz discloses receiving cardholder account information, as part of tagging data, for use in identifying transactions to be tagged at a future date (i.e., a second time point because it occurs later than the time point at which cardholder account information is received), and the use of transaction times as a criteria for tagging transactions; and in response to determining a transaction occurs within a predetermined time window, the transaction is tagged. In ¶ [0082], Merz discloses receiving transaction signals (i.e., at least a first transaction), at a tag tracking computing device, and comparing transaction criteria to the received transactions in ;
determine the first transaction category is associated with the event (merchant category code (MCC) tagged transaction data-[0016], tag tracking can be used in connection with sporting events- [0089]);  
in response to determining that the first timestamp is within the pre-determined time window and determining that the first transaction category is associated with the event,  associate the first transaction with the first transaction tag (In ¶ [0082], Merz discloses receiving transaction signals (i.e., at least a first transaction), at a tag tracking computing device, and comparing transaction criteria to the received transactions in order to determine whether to tag the transactions. In ¶¶ [0019] and [0025], Merz discloses a tagged transaction associated with a user’s financial account, a transaction timestamp, a user’s account that is used for the transaction, and at least one transaction category, such as a merchant identifier);
receive, at a third time point, a second transaction associated with the user, the second transaction being associated with a second timestamp, …and a second transaction category, wherein the third time point is later than the first time point; 
compare the second timestamp of the second transaction to the pre-determined time window identified in the first tagging notice; 
determine second transaction category is associated with the event,  and in response to determining that the second timestamp is within the pre-determined time window and determining that the second transaction category is associated with the event, associate the second transaction with the first transaction tag ----(Merz ¶¶ [0019], [0025], [0033], [0040], and [0082]: Merz discloses tagging a plurality of received transactions as well as tagging additional transactions as they are received; therefore, Merz discloses at least a second transaction occurring at a third time point after the second time point, identified by the examiner above, and tagging the transaction in the same manner described for the first transaction. The examiner interprets a second merchant’s ID, or a product category in Merz ¶ [0026], as a second transaction category; merchant category code (MCC) tagged transaction data-[0016], tag tracking can be used in connection with sporting events- [0089]); 
a transaction server configured to: store the first transaction and the first transaction tag in a database after the first transaction is  associated with the first transaction tag; and store the second transaction and the first transaction tag in a database after second transaction has been associated with the first transaction tag (Merz ¶ [0034]: Merz discloses adding transactions to a database (i.e., storing the transactions) as transactions are received and appending tags to the transactions in the database; therefore, Merz discloses storing a plurality of transactions associated with transaction tags. The examiner interprets the database as a transaction server).
Merz does not teach; however, Narasimhan teaches:
a transaction associated with a second user account of the user (Narasimhan ¶ [0096]: Narasimhan discloses users appending hashtags, from their social media accounts in real-time, to transactions to indicate a special purpose for the transactions. The examiner interprets a social media account as a second account that is separate from a transaction account).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Merz’ teachings to incorporate the use of transactions associated with a second user account of the user, as taught by Narasimhan, because associating transactions with a second account, such as a social media account, allows users to discover the nature of upcoming trips or additional relevant details (e.g., possible travel companions who will accompany the user). See Narasimhan ¶ [0096].

The combination of Merz and Narasimhan does not teach; however, Mearian teaches:
associating the first transaction and second transaction data with a tag before it is backed up [stored in a database]-see page 62 ¶5 and storing data in a database after the data has been associated with tags ("The classification software then creates reports on those volumes and places that information in a database that can be searched. For example, data classification software has fields such as 'date created' and 'date last accessed' and performs searches based on keywords. Administrators can then create policies that will determine where data should be stored once it's classified." Mearian [page 63, C. 1, ¶¶ 1-2]: tagging data with dates of creation and access before storing the data.).


Regarding claims 2, 10, and 16: Merz further teaches:
wherein the pre-determined time window of the first transaction tag identified in the first tagging notice comprises a starting date and an ending date (Merz ¶ [0033]: Merz discloses a transaction date range; and a date range must include a start and end date.).


With respect to claims 3, 11, and 17:
Merz further teaches:
wherein comparing the first timestamp of the first transaction to the pre-determined time window identified in the first tagging notice comprises: comparing the first timestamp to the starting date and the ending date of the pre-determined time window; and determining whether the first timestamp is between the starting date and the ending date ("…If the transaction falls outside of the date range then the transaction is not tagged." Merz ¶ [0033].).


With respect to claims 4, 12, and 18:
Narasimhan teaches wherein the first transaction tag comprises a hash tag (Narasimhan ¶ [0094]: Narasimhan discloses applying hashtags to transactions.).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the combination of Merz, Narasimhan, and Mearian’s teachings to incorporate the use of hash tag for tagging transactions, as taught by Narasimhan, in order to help cement a mutual agreement on the purpose of a user's transaction goal and eliminates guessing. See Narasimhan ¶ [0096].

With respect to claims 5, 13, and 19:
Merz further teaches wherein the first transaction and the second transaction are not recurring charges (Merz ¶ [0018] and [0019]: Merz discloses tagging transactions for one-time payments of products, and such transactions are not recurring charges.).

With respect to claims 6, 14, and 20:
The combination of Merz, Narasimhan, and Mearian renders obvious all the limitations of the rejections in in claims 1, 9, and 15.
Merz further teaches:
wherein the tagging engine is further configured to: receive, at a fourth time point, a third transaction associated with the user, the third transaction being associated with a third timestamp, a third user account of the user, and a third transaction category, wherein the fourth time point is later than the first time point; compare the third timestamp of the third transaction to the pre-determined time window identified in the first tagging notice; and in response to determining that the third timestamp is not within the pre-determined time window, determine not to associate the third transaction with the first transaction tag (Merz ¶¶ [0019], [0025], [0033], [0040], and [0082]: Although Merz does not explicitly disclose these steps relating to a third transaction at a fourth time point, Merz does disclose performing the claimed steps for a plurality of received transaction; therefore, this claim amounts to a duplication of the steps of claims 1, 9, and 15 and are not granted patentable weight. The examiner interprets Merz disclosure of tagging a plurality of received transactions as they are received as disclosing a third transaction, occurring at a fourth time point after the third time point, and tagging the transaction in the same manner described for the first and second transactions described in the rejections of claims 1, 9, and 15. The examiner interprets a merchant’s ID, or a product category in Merz ¶ [0026], as a third transaction category. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).).

With respect to claim 7:
The combination of Merz, Narasimhan, and Mearian renders obvious all the limitations of the rejections in in claim 6.
Merz further teaches:
wherein the transaction server is further configured to store the third transaction (This claim amounts to a duplication of steps of claims 1, 9, and 15, which are taught by Merz, and are not granted patentable weight. Merz ¶ [0034]: Merz In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).).

With respect to claim 8:
The combination of Merz, Narasimhan, and Mearian renders obvious all the limitations of the rejections in in claim 1.
Merz further teaches:
wherein at least one of the first and second user accounts comprises one of the following: a credit card account; a checking account; or a saving account (Merz ¶ [0049]: Merz discloses transactions against credit card accounts.).

Response to Arguments

	7.	In response to the amendments of claims 1, 9,  and 15, the Examiner withdraws the objection to the Specification.
In response to the amendment of claims 1, 9,  and 15, the Examiner withdraws the 35 U.S.C. § 112(b) rejection.
Applicant's arguments filed 6/28/2021 have been fully considered but they are not persuasive.

Applicants further suggest that Merz fails to disclose the first tagging notice. The argument is not convincing.  The applicants’ specification discloses the following:  “ In general, system 100 receives a tagging notice 101 from a user 110 that operates on a user device 120. The tagging notice 101 includes a notification to create a transaction tag 102 and a pre-determined time window associated with the transaction tag 102.”(emphasis added).-see Spec. page 7, lines 6-9.
tag requesting party…The content of this tag may include customer information provided by the requesting party.”-¶¶[0023]; [0026]; [0029]; “Processor 305 is operatively coupled to a communication interface 315 such that server system 301 is capable of communicating with a remote device such as a user system or another server system 301. For example, communication interface 315 may receive requests (e.g., requests to display merchant analytics and/or provide an interactive user interface) from a client system 114 via the Internet, as illustrated in FIG. 2.”-¶ [0073].  
On page 13, Applicants argue that Merz’ tags are not associated with events. 
This argument is not convincing because as best understood in view of the information appearing in the Applicants’ disclosure regarding “events,”   Merz disclose that tag may be associated with an event such as sporting events or voting events-see [0089] and [0084-0088].
Applicants argue that Merz does not teach determining that the first transaction category is associated with the event.  As best understood in view of the limited recitation of an association to an event described in the Specification (see 35 USC 112(a) rejection above), Merz disclose creating a transaction tag--¶¶ [0013], [0025], and [0033]:, tag is associated with an event such as sporting events or voting events-see [0089] and [0084-0088]; product categories associated with tags-¶[0028]. 

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDA MILEF whose telephone number is (571)272-8124.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm; Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303)297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELDA G MILEF/           Primary Examiner, Art Unit 3694